COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Karen Allen Mullinax v. State of Texas

Appellate case number:    01-19-00881-CR

Trial court case number: 1616807

Trial court:              248th District Court of Harris County

Date motion filed:        August 17, 2021

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Julie Countiss______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___September 2, 2021_____